Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          SO UTH ERN DISTRICT OF FLO RIDA
                            FORT LAUDERDALE DIVISION

                           Case No.18-cv-61117-BLOOM /VaIIe


  STEVEN BENTON AUBREY,and
  BRIAN EDW ARD VODICKA,                                     FILED BY                     D.C.

          Plaintlgjb
                                                                    0CT 2i 2018
                                                                   STEVEN M .LAHIMORE
  D M AGAZINE PARTNER S,L.P.d/b/a                                   CL-ERK U.S.DISI C'E
                                                                   s.D.OFFtz .FT LAUD
  D M A GA ZIN E;M A G A ZINE
  LIM ITED PARTNERS,L.P.;A LLISON
  M EDIA,IN C.;JAM IE L.THOM PSON;
  R OBERT L.ERM A TIN G ER ,. TR.;
  SCOTT ROBERT SAYERS;STEPHEN
  CHARLES SCHOETTM ER;ERIC
  VAUGHN M OYE;DALLAS POLICE
  DEPARTM ENT;CITY OF DALLAS;
  M ELIN DA CH RISTINE UR BIN A ;
  DALLAS COUNTY SHERIFF'S
  DEPT.;DALLAS COUNTY,TEXAS;
  and DOES 1-10,a1lwhosetnze names
  are unknow n,

          Defendants.


              PLAINTIFFS'REOUEST FOR UNNECESSARY EXPENSES
                  INCURRED BY DEFENDANT STEPHEN CHARLES
            SCHO ETTM ER'S FAILURE TO W AIVE SERVICE OF SUM M ONS


        PlaintiffsStevenB.Aubrey (ttAubref')andBrianE.Vodicka (ççvodicka''),(collectively,
  çtplaintiffs'), request the unnecessary expenses incurred when Defendant Stephen Charles
  Schoettmer Ctschoettmer'')failed to waive service ofsummons,pm snantto FederalRule of
  CivilProcedme4(d)(2)asfollows:
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 2 of 12




         On Jtme 8, 2018,Plaintiffs tendered,via em ail,a request that Defendant Schoettm er

  waive service ofa mlm mons forthis case. The em ailwas delivered to Schoetlmerthrough his

  emailaddress,the sam eaddresshe representsto thisCotlrtin hisfilingsfortlliscase. Theemail,

  attachedasExhibitA,compliedwith FederalRuleofCivilProcedure4(d)(1).
        Theemailincludedacopy ofanoticedatedJtme8,2018,attached asExhibitB,two(2)
  copiesofthewaiverform,and acopy oftheOriginalComplaint. PtlrsuanttoRule4(d)(1),the
  notice included inform ation regarding consequences of waiving and not waiving service.As

  stated in the notice,Plaintiffsforwarded a stamped self-addressesenvelope to Schoetlmerin the

  eventhepreferred toreturn ahard copy ofthe waiver.

         W hilethenotice statedthatPlaintiffswererequiredto giveSchoettmeratleast30 daysto

  sign and return the waiver,Plaintiffsdid notindicatethat30 dayswould bethedeadline so they

  followed upw1111an additionalem ail,attached asExhibitC,to clarify the30 day deadline.

         Ofthethirteen (13)defendants,Schoettmerwasoneoftwo who choseto be served the
  summons and inctlr unnecessary expenses in this case. Schoettmer also caused needless

  problemsforthe constable and avoided serviceofthe sllmm ons. He hid in hisoffice when the

  constable asked forSchoettmer atthe reception desk. Schoettm erhad instructed oftk e staffto

  falsely represented thathe no longerworked at4305 W .Lovers Lane,Dallas,Texas,the same

  address he uses for his courtfiled docllments in this case. The constable spent extra time

  tracking Schoettmerto hismostrecentresidence wherehewasultimately served.

         Pttrsllantto FederalRuleofCivilProcedure4(d)(2),Schoettmermustcovertheexpense
  incurredfortheserviceofsllmmons. Rule4(d)(2)stipulates:




                                               2
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 3 of 12




        Ifa defendantlocated within the United States fails,without good cause,to sign and
        return a waiverrequested by a plaintifflocated within the United States,the courtmust
        imposeonthedefendant:(A)the expenseslaterincurred in making service;and(B)the
        reasonable expenses,including attorney's fees,of any motion required to collectthose
        service expenses.

  Because Schoettmer would notwaive service,unnecessary expenses were incurred including

  $80.00 to hire a constable to serve the summ ons and complaint on Schoettmer and $10.65
  posGgeto deliverby m ailthe sllmm onsand complaintto theconstable. See copiesofthem oney

  orderforthe constableand theUSPS receipt,attached asExhibitD.

        DefendnntSchoettmer should be required to reimbm se Plaintiffs'unnecessary expenses

  of$90.65.


                                                  Respectfully subm itted,


                                                  By:
                                                        Steven A ubrey,Pro Se
                                                        2601 N W 3rdA ve
                                                        W ilton M anors,FL 33311
                                                        Telephone:(512)666-8004
                                                        defamationperse@ gmail.com

                                                  By:
                                                        Brian V odicka,Pro Se
                                                        2601 N W 3rdA ve
                                                        W ilton M anors,FL 33311
                                                        Telephone:(954)716-9375
                                                        defamationperse@ gmail.com




                                              3
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 4 of 12




                                CERTIFICATE OF SERVICE

          ICERTIFY thaton October24,2018,Ifiled the foregoing docllm entwith the Clerk of
  the Courtand trtzstthatthe foregoing docllmentisbeing served tllisday on a11counselorparties
  ofrecord,either via transm ission of Notices ofElectronic Filing generated by CM /ECF or in
  som e other authorized m nnner for those counselor parties who are not authorized to receive
  electronic Notices ofElectronic Filing.Therefore,the undersigned upon inform ation and belief
  certifiesthatallcotmselorpartiesofrecord willreceivea copy ofthesepapers.


  Via Facsim ile
  Stephen C.Schoettm er
  4305 W Lovers Ln
  D allas,TX 75209-2803
  (Tel.)(214)228-8792
  (FM )(214)352-0662
  DEFENDANTPRo SE                                                               >

                                                           Steve A ubrey




                                               4
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 5 of 12




                         E x hibit A
       Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 6 of 12
Gm ail-Service ofW aiver                             https'
                                                          .//m ail.google.com /m ail/u/6?ik=aglco7zzb4&...




         % om ail                              Vodi
                                                  cka&Aubrey<defamati
                                                                    onperse@gmai
                                                                               l.
                                                                                com>
         Se- ice ofW aiver
         1 message

         B Vodicka qdefamationperse@ gmail.com>                       Fri,Jun 8,2018 at6:47 PM
         To:SteveSchoettmer<steve.schoeqmerl@gmail.com>
           Please see attached.

           Steve Aubrey and Brian Vodicka




            % June8Le/er-Schoettmer.pdf
              52K

            % Wa iver-pdf
              138K

            % 4173K
               ORIGINALCOMPLAINT.Pdf




1of1                                                                                 10/24/18,10:09 AM
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 7 of 12




                         E xhibit B
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 8 of 12




      June 8,2018
      Stephen Charles Schoettmer
      4305 W Lovers Lane
      Dallas,Texas 75209
             Re:    CivilCase No:18-CV-611I7-BLO OM -VALLE

      DearM r.Schoettmer:
             A Iawsuithas been filed against you,orthe enti ty you represent,in the United
      States DistrictCourtSouthern DistrictofFlorida,underthe num bershow n above.A copy
      ofthe com plaintis attached.

             This is nota sum mons,oran officialnotice from the coud.ltis a requestthat,to
      avoid expenses,you waive form alservice ofa sum mons by signing and returning the
      enclosed waiver.To avoid these expenses,you m ust return the signed waiver within
      (gi
        ve atIeast30 daysoratleast60 daysifthe defendantis outside anyjudicialdistrictof
      the Uni
            ted States)from the date shown below,which is the date this notice was sent.
      Two copies ofthe waiverform are attached and a stam ped,self-addressed envelope i
                                                                                      s
      being sentto you via first-class mailforreturning one copy ofthe waiver(should you
      preferto returna hardcopy).You may keep the othercopy.
            If you return the signed waiver, lwillfile itwith the coud.The action willthen
      proceed as ifyou had been served on the date the waiveris filed,butno sum mons will
      be served on you and you willhave 60 days from the date this notice is sent(see the
      date below)to answerthe complaint.
             Ifyou do notreturn the signed waiverw ithin the tim e indicated,Iwillarrange to
      have the sum m ons and com plaintserved on you.And lwillaskthe courtto require you,
      orthe entity you represent,to pay the expenses ofmaking service.

             Please read the enclosed statement about the duW to avoid unnecessary
      expenses.Icertifythatthis requestis being sentto you on the date below .



      Date:June 8,2018                                 Js/SteFen B.A ubrev
                                                       Steven B.Aubrey

                                                       /s/Brian E Vodk ka
                                                       Brian E.Vodicka
                                                       2601 NW 3rdAve.
                                                       W ilton M anors,FL 33311
                                                       Defamationperse@ gmail.com
                                                       Telephone:(954)716-9375
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 9 of 12




                         E xhibit C
    Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 10 of 12
Gm ail-Re:No:18-CV-61117-BLOOM -VALLE                 hops://m ail.google.com/mail
                                                                                 /u/6?ik=aglco7zzb4&...




        M Gm ail                                Vodi
                                                   cka&AubreyKdefamati
                                                                     onperse@gmai
                                                                                l
                                                                                .
                                                                                com>
        Re:No:18-CW 61117-BLO O M -VA LLE
        1 m essage

        Vodicka& Aubrey<defamationperse@gmail.coml                 Thu,Jun21,2018at8:44PM
        To:Steve Schoettmer<steve.schoeqmerl@ gmail.com>

          D earM r.Schoettm er:

          W hen the w aiverw as sentto you on June 8,2018,w e inadvertently did notput
          a restriction forthe date ofreturn. The letter and w aiver have been m oditsed
          and indicate return w ithin 30 days ofthe originalJune 8,2018 delivery date,
          should you decided to exercise youroption to w aive form alservice.

          Sincerely,

          Steve A ubrey and Brian Vodicka




           % June8Ietter-Schoettmer.pdf
             54K

           % Waiver-pdf
                137K




1 of1                                                                              10/24/18,10:21AM
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 11 of 12




                         E xhibit D
Case 0:18-cv-61117-BB Document 110 Entered on FLSD Docket 10/24/2018 Page 12 of 12

                            *       * : **                                 *             *    1#



               'Ihere*'s a better way to sel'i
                                             d cal !
                Ibymlc'ad the Qestern tlnion app and click pay in cash!
               AGT 325187 Loc 000114 9T 071818 180.00 8O9OLLARS A#: N0 CENTS
                 = ,u'. v = .s-. .a =-'-a.= = a -.p.
                                                   =w a x.. x
                 Qqœ - pe ql- - .
                 rv- -= ruvxt> s  w - r ue rw = xr sf'-xv'ar=
                 =k.'rz
                 U  .
                        t.
                         jlq-m
                      œ 1*
                             ,  .=% = => e
                             'e .
                                         >,.&'
                                             v
                                             *.,.L=s=k$rv
                                                        ',.$= ..*.
                                                                 41=
                        *       4 7 V 9 6 3 6 3 3 3 /                                                *
                                                                                             I




                                                   .     .           .2

                                                 F()fk'
                                                      l LIUDL-RDALE
                                        19i
                                          '
                                          .
                                          )O $4 t
                                                )1/LrAND PARK BLVD îJTE 1t
                                                                         .)
                                                                          (.
                                                                           ')
                                                         OAKLAF
                                                              jLD PARK
                                                                 -

                                                             33310-9998
                                                             1130480246
                                 (J7/l6.
                                       z2018                 (800)275-877/ 12:42 PH
                                 -. L   .    ' z l ; L 'J '
                                                          ;C
                                                          .     :2 -;.           L.7:;       :.'
                                                                                               7:7


                                 Pt-odut?t                                $ale           Fina'
                                                                                             l
                                 Descr1l
                                       )'
                                        tif
                                          tln                             Qtp            Pr'ice
                                 (
                                 -
                                 ljhnHlc1O.5'')
                                 6
                                              f1                                   $3.78
                                     (t#I1t Price:$1.89)
                                 f
                                 JM 2-
                                     .9ay              1
                                            (DA
                                              oL
                                               mL
                                                ëA
                                                 s!ic)
                                                  :, IX 75229)
                                            (
                                            '
                                             Mei . -            z)
                                              zpected Deliver'
                                                             p Datû
                                            (oednesdayt)7z'18z'2(   -118)                     .

                                            (yq
                                              Jb0P5S 51
                                                     Tr4açlk0j62
                                                              ng8#81
                                                                  @97 17215 71)
                                  lns ance            1         $0.00
                                      (Op      '- 0 inc1udecl)
                                 PN 2-Dak                      $1û.65
                                     (Domestic)
                                     (DALLAS, TX 7520.30
                                     (% ' .         .
                                       xpet
                                          nted De!ikel
                                                     -y Da-
                                                          te)
                                     (Hednesdav 07/18/2018)      -
                                            (9
                                             U5
                                              S0
                                               P5
                                                S5Tcackjjg #)
                                                       147 tbots
                                                               - 8197 1745 88)
                                    nstrance           1       $0.00
                                       IUp '
                                           to $5O.0(
                                                   ) jncluded)
                                 Iolal                                            'î- 8

                                                                                 $25.08

                                  l'ey.'
                                       t your- tracking .numbel''to 28777
                                  (ZUSPS) '(o get ' tile latest slcl'ttlt
                                                                        g.
                                  S'ta-sktard Message fi
                                                       ts
                                                        'l
                                                         d Oa'
                                                             t:
                                                              's cates rri  ay/
                                  applp. you map also vi:   .
                                                            ?
                                                            ,i1 èê*bb. usl-
                                                                          .ls .com
                                 t.ISF'S lracking oc cal1 1-800-222-1811.
